Citation Nr: 1720816	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel




INTRODUCTION

The Veteran had a period of active duty for training from May 1982 to October 1982, and a period of active duty service from July 1991 to January 1992.  He died in September 2010, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  

In February 2015 and May 2016, the Board remanded this matter for further development.  The case has since been returned for appellate consideration.

The Board notes that in a March 2017 statement, the appellant appears to be trying to raise a claim of clear and unmistakable error (CUE), but has not articulated any error of fact or law in any specific prior rating decision.  In this regard, if a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).  If the appellant should choose to do so, she is invited to file the appropriate claim with the agency of original jurisdiction (AOJ).

The issue of accrued benefits was also raised by the appellant in her March 2017 statement, but has not been adjudicated by the (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as cardiac arrest, asystole, due to and/or as a consequence of stage IV metastatic lung cancer.

2.  At the time of death in September 2010, the Veteran was in receipt of service connection for irritable bowel syndrome (IBS).

3.  The Veteran had active service in the Southwest Asia theatre of operations during the Persian Gulf War wherein he was likely exposed to environmental hazards and other toxins.

4.  The causes of the Veteran's death have been associated with known clinical diagnoses of lung cancer and cardiac arrest.

5.  The preponderance of the competent evidence is against a finding that the cause of the Veteran's death is related to his period of service, to include his exposure to environmental hazards.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the appellant received a letter dated in January 2012, which provided information as to what evidence was required to substantiate her service connection claim for cause of death, including those elements identified in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), as well provided information as to what evidence was required to substantiate her claim for burial benefits.  Thus, VA's duty to notify has been fulfilled.

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims contain the Veteran's service treatment records, post-service treatment records, and his death certificate.  VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the appellant. 

VA has also obtained a medical opinion that addresses the etiology of the cause of the Veteran's death.  The record contains an August 2016 VA medical opinion.  In this report, the VA medical expert provided a medical opinion based on a review of the claims folder and supported by a rational statement.  The Board finds that the 2016 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Laws and Analysis

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016).  Under 38 C.F.R. § 3.303 (b), a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 
38 C.F.R. § 3.309 (a) can establish evidence of both in-service disease and medical link between the chronic disease and service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b) (West 2014).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2016).

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The death certificate reflects that the cause of his death was cardiac arrest, asystole, due to and/or as a consequence of stage IV metastatic lung cancer.  

In addition, at the time of his death, the Veteran was in receipt of service connection for IBS.  The Board notes that the appellant does not asserts, and the record does not demonstrate, that the Veteran's service-connected disability caused or contributed to the cause of his death.  The evidence of record does not show that his service-connected IBS disability was the immediate or underlying cause of death, or that it was otherwise etiologically related to the Veteran's death.  See 38 C.F.R. §3.312 (a).  

Instead, in her April 2012 notice of disagreement, the appellant indicated that the Veteran's cardiac condition should be considered an "undiagnosed illness of the Gulf War."  



Presumptive Service Connection 

The Veteran had service in Southwest Asia during the Gulf War.  Presumptive service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more. 
38 C.F.R. § 3.317 (2016).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection.  Id. 

However, the Veteran's cause of death (cardiac arrest due to and/or as a consequence of stage IV metastatic lung cancer) is not eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317, because his symptomatology has been attributed to known conditions.  They have also not been attributed to a medically unexplained multi-symptom illness, or as residuals of one of the infectious diseases listed in 38 C.F.R. § 3.317.  In this regard, an August 2016 VA examiner concluded that the causes of the Veteran's death was attributed to stage IV metastatic ling cancer.  Since there is a clinical diagnosis of record for this disorder, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection for this condition.

The availability of presumptive service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, however, does not preclude an appellant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Direct Service Connection 

A review of the Veteran's service treatment records do not show treatment, complaints or diagnosis of a lung or heart disorder.  Notably, the January 1992 Report of Medical examination, conducted at service separation, shows that the Veteran's lungs and heart were evaluated as normal.  Moreover, in a January 1992 Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having chronic cough, shortness of breath, or chest pain. 

Post-service treatment records include September 2010 VA treatment notes, which show that the Veteran had been recently diagnosed with non-small lung cell cancer with metastasis to the liver and spine.  The Board notes that this diagnosis was approximately 18 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Based on a review of the claims folder, the Board finds that the competent evidence of record fails to demonstrate that the Veteran's lung cancer was incurred during service or manifested within the first after separation from service.  Rather, the Veteran's diagnosis was shown almost two decades after his separation from service, when it was confirmed in 2010.  Service connection under a direct basis or presumptive basis for lung cancer is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Moreover, there is no evidence to suggest continuity of lung or heart symptoms since his period of service.  See Walker, supra.  During the September 2013 DRO hearing, the appellant testified that the Veteran started having trouble with his lungs and breathing when he was deployed.  However, as noted above, a January 1992 Report of Medical History, completed by the Veteran at service separation, did not indicate that the Veteran had any problems associated with his lungs or chest and he specifically indicated "I am i[n] good health."  He also denied taking any medications at that time.  The Board finds that the service treatment records and the Veteran's own lay statements made during service and documented in the service treatment records are more probative than the appellant's lay statements made over 20 years after service in connection with her claim for benefits.  The lay and medical evidence generated at the time of the Veteran's period of service is highly probative.  These records were generated contemporaneously with the Veteran's service, and therefore are felt to have greater probative value than assertions made more than 20 years after service and in conjunction with a claim for VA benefits.  Curry v. Brown, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

The evidence also includes a VA medical opinion dated in August 2016.  The examiner noted that he had reviewed the Veteran's claims file.  It was then opined that it was less likely as not that the Veteran's service-connected IBS caused his death, contributed substantially or materially to his death, combined with another
disorder to cause death, or aided or lent assistance to his death.  In support of this opinion, the examiner stated that IBS was not anatomically, pathophysiologically, or conceptually related to the proximate cause of the Veteran's death, which was stage IV metastatic lung cancer.  These conditions were noted to be "separate and unrelated processes."  Further, the examiner opined that it was less likely as not that the Veteran's cardiac arrest, asystole, pulseless electric activity, and stage IV
metastatic lung cancer manifested in service or were otherwise related to his military service, including any environmental hazards to which he may have
been exposed.  In support of this opinion, the examiner indicated that the weight of medical evidence did not support the creation of a causal nexus for this contention. Gulf War veterans had not been causally shown to have lung cancers related to their service in SW Asia.  The examiner also considered the appellant's testimony regarding the Veteran's symptoms upon return home from active duty in 1992.  However, he Veteran's documented Medical History at that time of service discharge indicated no health problems.  Further, a September 2010 post-service treatment record documented that the Veteran was recently diagnosed with metastatic cancer.  This was 18 years after discharge; this time gap did not support a causal nexus for this contention.

The Board finds that the August 2016 VA medical opinion to be probative as to the cause of the Veteran's death.  The examiner reviewed the claims file and provided medical opinions supported by well-reasoned rationales.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that the misstated any relevant facts.  Moreover, there is no contradicting medical evidence of record; therefore, the Board finds the VA examiner's opinions to be of great probative value.

The Board has also considered the appellant's contention that the Veteran's death was related to his service, but the evidence of record preponderates against finding that the appellant has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to these issues.  She is not competent to provide etiology opinions for the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Rather, the etiology of the Veteran's death has been addressed by the VA medical expert, who concluded that the cause of his death was not a result of his period of service, to include exposure to environmental hazards. 

In summary, the preponderance of the evidence is against a finding that the cause of the Veteran's death is any way related to his active duty service, and service connection for the cause of the Veteran's death is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


